Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cut off” in claim 1 is used by the claim to mean “extracted,” while the accepted meaning is “truncated.” The term is indefinite because the specification does not clearly redefine the term.
The examiner has read the instant specification and in particular studied fig. 6 regarding the term “cut off”. It is not clear if cut off is a synonym for truncating or not for example. The examiner will respect applicant’s explanation however it needs to be clear on the record what steps are used to form the correction reference signals starting from the original reference signal. Cut off implies that the ends of the signal are removed or possibly zeroed. The examiner suspects that the operation is more similar to extracting followed by splicing to form a new signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booji (US 2012/0044786 A1), and further in view of Davies (US 2005/0249036 A1).
Regarding claim 1, Booji teaches a spatial position calculation device comprising:
a transmission unit [0009 emitting an acoustic signal from the mobile unit] that transmits at a predetermined time interval [0040 emitting a predetermined acoustic signal from a mobile unit; receiving the predetermined signal] a modulated sound signal obtained by modulating an original sound signal [0039 acoustic signal may encode information such as an identification code; 0132 frequency shift keying (FSK)];
a reception unit that receives the modulated sound signal [0009 receiving said acoustic signal along a first path from the mobile unit; 0132 frequency shift keying (FSK)];
a calculation unit [0078; 0080 central processor(s)] that calculates spatial position coordinates of either the transmission unit or the reception unit, or a distance from the transmission unit to the reception unit based on an arrival timing of the modulated sound signal to the reception unit [0020 direct path signal or another echo, is used in the position determination, e.g. by giving an estimate of distance traveled.; 0010 position determining system …times of arrival], the arrival timing being obtained from cross-correlation calculation between a reference signal generated from the modulated sound signal and a reception signal of the reception unit [0095 receiver … performs a matched filter process to find the positioning … matched filter process consists of a cross-correlation of the received microphone signal with quadrature versions of all the positioning signals. To add robustness to any Doppler shift in the frequencies of the received signals due to motion of the mobile unit 48, these cross-correlations may be performed for each of various differently Doppler-shifted variants of the known positioning signals. To aid the process of identifying echoes, the received signals may also be cross-correlated amongst themselves using a quadrature approach.]; and
a [magnification change unit] [0101 Since the received signals may have different Doppler velocities from each other (due to different observation angles between the direct and various possible reflected paths), the timing information from the cross-correlation of the chirps may be skewed. This can be corrected for using the following manipulations….]; and
a relative velocity prediction unit that predicts a relative velocity between the transmission unit and the reception unit based on a motion state that can occur between the transmission unit and the reception unit [0102 the Doppler factor … being the effective velocity of the source with respect to receiver],
Booji teaches correcting for Doppler [0101]. Booji does not explicitly teach … and yet Davies teaches a magnification change unit that changes a magnification in a time direction of the reference signal or the reception signal [0062 two chirp signals…modulated signal…to produce the composite signal…to the transducers for transmission; 0078 When Doppler is present, but without multi-path propagation, the received signal is effectively a version of the transmitted signal which is compressed or expanded by an amount and in a direction determined by the effective relative motion between source and receiver.; 0071 Doppler correction factor; 0081; 0082 cross correlation of signal portions is performed to identify significant peaks; 0087 m-sequences are selected from the received and temporally corrected signal for correlation with the 2n base m-sequences to determine the corresponding portion (symbol) of the signal 19'. and message 17'.],
wherein a magnification for compensating expansion and contraction of the reception signal in the time direction caused by a Doppler effect at the relative velocity is set in the magnification change unit [0071; 0078 receiver signal is effectively a version of the transmitted signal which is compressed or expanded by an amount and in a direction determined by the effective relative motion; 0081; 0082; 0087 temporally corrected signal], and
wherein the relative velocity prediction unit predicts the relative velocity [0009 for accurate measurements of location…necessary to precisely determine the time of arrival of the signals…take into account the relative velocity between the first and second sites] based on a mutual time interval between a plurality of correlation peaks obtained by cross-correlation [0081-0082 correlation outputs have their respective maximum values…provides a more accurate determination of Doppler effect] calculation between the reception signal and a plurality of extracted correction reference signals obtained by extracting a plurality of different parts cut off from the reference signal [0074-0076 chirps extracted to provide signals…for subsequent decoding… decode contains 2n parallel correlators for comparing coded chirp signals to received signals].
It would have been obvious to replace the velocity/Doppler estimation as taught by Booji, with the temporally corrected signal which has been corrected for compression/expansion in time as a chosen signal is transmitted so that a more accurate estimation of time of arrival and hence position can be made (Davies) [0009].
Regarding claim 4, Booji as modified by Davies teaches the spatial position calculation device according to claim 1, wherein the relative velocity prediction unit sequentially sets, in the magnification change unit, a magnification of a predetermined range for compensating expansion and contraction of the reception signal in the time direction caused by the Doppler effect at a relative velocity from a lower limit to an upper limit of a range that the relative velocity can take, and finally sets, in the magnification change unit, a magnification at which the correlation value is maximized from among a plurality of times of the cross-correlation calculation [0081 complex correlation…selected time window…[centered] on the times when the correlation outputs have their respective maximum values; claim 24 said range determining means being coupled to the output of the Doppler means for correcting the range to take account of Doppler effects.].
Regarding claim 5, Booji as modified by Davies teaches the spatial position calculation device according to claim 1, wherein a plurality of the transmission units are provided, and an independent magnification for each of the plurality of transmission units is set in the magnification change unit to calculate spatial position coordinates of the reception unit [0011 received signals; 0045 The round time, corrected for any optional delay, may then be corrected for Doppler prior to the conventional determination of range.; 0074-0076 multiple decoders/correlators operate in parallel to compare coded signals].
Regarding claim 6, Booji also teaches the spatial position calculation device according to claim 1, wherein a modulated signal with a spread spectrum code is used as the modulated sound signal [0128 These chirps may be linear chirps as previously described, but may alternatively be of a spread spectrum type.].
Regarding claim 7, Booji also teaches the spatial position calculation device according to claim 1, wherein the modulated sound signal includes a plurality of different spread spectrum codes in a row [0037 rising chirp followed by a falling chirp (or vice versa); 0128 chirps…spread spectrum type], and the plurality of different spread spectrum codes correspond to the plurality of extracted correction reference signals.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spiesberger (US 6,160,758) teaches "[i]f the source is moving with respect to the receivers, the time intervals between multipaths are modified by the relative speeds between the source and each receiver. If the Doppler effect is nearly the same for all multipaths at a receiver, then the methods given in this paper apply as long as (i) cross-correlation is implemented by scanning over all possible Doppler contractions and choosing the cross-correlation having the largest signal output and (ii) the samples from one receiver are Doppler contracted in time to account for the relative velocity between the source and the other receiver. If the differential Doppler between multipaths at the same receiver is large enough so as to obliterate an otherwise significant peak in the output of the autocorrelation function, then the methods given here may fail.” [col. 29:40-65].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645